Citation Nr: 0840030	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cerebellar ataxia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, L.N., J.L., and J.S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The veteran had a hearing in February 2004.  The undersigned 
Veterans Law Judge of the Board presided.

The Board remanded this case to the RO in July 2004, via the 
Appeals Management Center (AMC), for further development.

Upon receiving the case back from the AMC, the Board issued a 
decision in December 2007 denying the claim.  The veteran 
appealed to the U.S. Court of Appeal for Veterans Claims 
(Court).

In a May 2008 order, granting the Secretary's motion, the 
Court vacated the Board's decision and remanded the case to 
the Board for further development and readjudication in 
compliance with directives specified.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the AMC.




REMAND

The Secretary's motion indicates this case must be remanded 
again to comply with the directives of a prior, July 2004, 
Board remand insofar as obtaining a medical opinion as to 
whether the veteran has cerebellar ataxia, and if so, whether 
it is at least as likely as not related to his service in the 
military - and, in particular, the generalized convulsion in 
service in May 1967.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that the veteran is entitled, as a matter of 
law, to compliance with remand directives).

As the Secretary's motion noted, the veteran had the 
requested VA examination in April 2005.  The examiner 
diagnosed ataxia due to cerebellar degeneration, thereby 
satisfying the first part of the remand instructions.  But 
regarding the etiology of this disability, the examiner 
stated that it was "unclear."  The examiner's diagnostic 
impressions did not discuss, as the Board had requested in 
the July 2004 remand, whether it is at least as like as not 
that the veteran's ataxia is related to his military service.  
Furthermore, the examiner did not address whether the 
veteran's ataxia is related to his generalized convulsion 
during service in May 1967.  

The Board therefore must remand this case again for another 
medical opinion to comply with its prior, July 2004, remand 
directive.  See Stegall, supra.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
examination to determine whether it is at 
least as likely as not (50 percent 
probability or greater) that his 
cerebellar ataxia is related to his 
military service - and, in particular, 
to his generalized convulsion during 
service in May 1967.  Have the designated 
examiner review the claims file, 
including a complete copy of this remand 
and the Secretary's motion, to facilitate 
making this important determination.

Other possible factors warranting 
consideration in the etiology of the 
cerebellar ataxia are the veteran's 
history of alcohol abuse and seizure 
disorder, for which service connection 
already has been denied.  All diagnostic 
testing and evaluation needed to 
determine the etiology of his cerebellar 
ataxia should be performed.  And the 
examiner should review the results of the 
testing prior to completion of his/her 
report.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, and unlike the 
prior April 2005 VA examiner should try 
and come to some definitive conclusion on 
etiology - rather than simply stating it 
is "unclear."

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  Then readjudicate the veteran's claim 
for service connection for cerebellar 
ataxia in light of the additional 
evidence.  If his claim remains denied, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




